                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


BEAU D. JAMMES,

                    Plaintiff,

      v.                                             Case No. 18-CV-493

OUTAGAMIE COUNTY, et al.,

                    Defendants.


                               SCREENING ORDER


      Beau D. Jammes, a prisoner who is representing himself, filed a lawsuit using

this District’s prisoner complaint form. He has since filed four amended complaints,

most recently on November 20, 2018. The plaintiff’s complaint (his fourth amended

complaint) is ready to be screened. This court has jurisdiction pursuant to consent of

plaintiff and the Memorandum of Understanding regarding limited consent between

the State of Wisconsin and the Clerk of Court. In addition to screening his fourth

amended complaint, the court will also grant his motion to proceed without

prepayment of the filing fee and deny his motion to appoint counsel and deny his

motion to pursue a claim against Judge Vincent Biskupic.

   1. Motion to Proceed without Prepayment of the Filing Fee

      The Prison Litigation Reform Act (PLRA) gives courts discretion to allow

prisoners to proceed with their lawsuits without prepaying the $350 filing fee, as long

as they comply with certain requirements. 28 U.S.C. §1915. One of those



           Case 2:18-cv-00493-JPS Filed 03/07/19 Page 1 of 8 Document 24
requirements is that the prisoner pay an initial partial filing fee. On April 19, 2018,

the Court ordered the plaintiff to pay an initial partial filing fee of $16.58, ECF No.

10, which the plaintiff paid on May 2, 2018. As such, the court will grant his motion.

The plaintiff will be required to pay the remainder of the $350 filing fee over time in

the manner described at the end of this Order.

   2. Screening of the Complaint

       The court is required to screen complaints brought by prisoners, or parolees,

seeking relief against a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). To state a cognizable claim under the federal notice

pleading system, a plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a claim,

a complaint must contain sufficient factual matter, accepted as true, “that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that:

(1) he was deprived of a right secured by the Constitution or laws of the United States;

and (2) the deprivation was visited upon her by a person or persons acting under color

of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th Cir.

                                             2



           Case 2:18-cv-00493-JPS Filed 03/07/19 Page 2 of 8 Document 24
2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The Court is obliged to

give a plaintiff’s pro se allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      2.1 Allegations in the Complaint

      The fourth amended complaint is the operative complaint. In it, the plaintiff

states that he was on probation for one count of resisting/obstructing an officer in

October 2015. The plaintiff alleges that on or around October 12, 2015, three Appleton

Police officers―Sergreant McQuaid, Officer Medina, and Officer Ryan―unlawfully

arrested him. The officers claimed the plaintiff had a switchblade in his hand (later,

video evidence showed this not to be the case).

      The plaintiff alleges that during the arrest, McQuaid and Medina repeatedly

threw him into the wall, causing him severe pain and suffering. As a result of the

officers’ allegations, his probation was revoked on December 1, 2015. He alleges that

Judge Vincent R. Biskupic stayed his revocation sentence and placed him on an

unlawful term of probation and then sent him back to finish him time, resulting in

231 days of false imprisonment.

      2.2 Analysis

      The plaintiff has made out a Fourth Amendment excessive force claim against

McQuaid and Medina. To state such a claim, the plaintiff must allege that the officers’

use of force was unreasonable given the circumstances. Sauciver v. Katz, 533 U.S.

194, 204-05 (2001). While the plaintiff could have included more about what

                                          3



        Case 2:18-cv-00493-JPS Filed 03/07/19 Page 3 of 8 Document 24
happened, his allegation that the officers repeatedly threw him against a wall while

arresting him is sufficient at this stage of the proceedings.

      The plaintiff’s complaint also sufficiently states a claim for unlawful (or false)

arrest. An arrest is unlawful if there is no probable cause to support it, so the

predicate of any unlawful arrest claim is the absence of probable cause. Jones v. Webb,

45 F.3d 178, 181 (7th Cir. 1995). It may very well be that the officers had probable

cause to arrest the plaintiff (even though it turns out he was, indeed, not holding a

switch blade), but at this stage in the proceedings the court will also allow the plaintiff

to proceed on an unlawful arrest claim against McQuaid, Medina, and Ryan.

      However, the plaintiff may not proceed on any claim against Judge Biskupic.

The court will dismiss Judge Biskupic as a defendant and deny the plaintiff’s motion

to proceed against him because judges are ordinarily entitled to absolute immunity

from suit. Mireles v. Waco, 502. U.S. 9, 9, 11-12 (1991); Stump v. Sparkman, 435 U.S.

349 (1978); Honola v. McNamara, 59 F.3d 647, 651 (7th Cir. 1995). That is, when a

judge acts in his judicial role or capacity, he cannot be sued for actions taken in that

role or capacity. While the plaintiff argues that the judge’s actions constitute an

exemption to absolute immunity, he alleges neither that the judge’s actions were

extra-judicial (that is, not taken in his judicial capacity) nor that the judge acted in

the absence of jurisdiction. These are the only two exceptions to judicial immunity.

Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (internal citations omitted). Judge Biskupic

is dismissed as a defendant, and the court denies the plaintiff’s motion to proceed

against him.

                                            4



         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 4 of 8 Document 24
       The court also dismisses defendants Cassandra A. Dreger, Delvin L. DeBruin,

Shakeno D. Green, Sergeant Moderson, Lieutenant Miller, Chief Todd L. Thomas,

and Sheriff Bradley G. Gehring. The plaintiff’s complaint contains no allegations

about or against any of these defendants. A defendant must be personally involved in

an alleged constitutional violation to be liable under § 1983, Kelly v. Municipal Courts

of Marion County, Indiana, 97 F.3d 902, 909 (7th Cir. 1996), and without any

allegations concerning them, the court cannot find they were involved. They are all

therefore dismissed.

       Finally, the Court will deny without prejudice the plaintiff’s motion to appoint

counsel. The court has discretion to recruit a lawyer for someone who cannot afford

one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C §1915(e)(1); Ray v.

Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013). The litigant must

first, however, make reasonable efforts to hire private counsel on his own. Pruitt v.

Mote, 503 F.3d 647, 653 (7th Cir. 2007). Once the litigant makes reasonable attempts

to hire counsel, the court then decides “whether the difficulty of the case – factually

and legally – exceeds the particular plaintiff’s capacity as a layperson to coherently

present it.” Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). The court looks

not only at the plaintiff’s ability to try his case, but also at his ability to perform other

“tasks that normally attend litigation,” such as “evidence gathering” and “preparing

and responding to motions.” Id.

       At this point, the plaintiff has not shown that he has made an effort to find

counsel on his own. But even so, the court is satisfied that he is capable of

                                             5



         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 5 of 8 Document 24
representing himself at this time. His fourth amended complaint is well-organized

and straightforward, as was his motion to sue Judge Biskupic. Jammes’ personal

knowledge of his interaction with the police officers will be critical for his case, and

the court is satisfied he is able to convey what happened to him and why he believes

it violated his rights. Therefore, the court will deny his motion without prejudice.

   3. Conclusion

      The court therefore GRANTS the plaintiff’s motion to proceed without

prepayment of the filing fee (ECF No. 2).

      The court DISMISSES Judge Vincent R. Biskupic, Cassandra A. Dreger,

Delvin L. DeBruin, Shakeno D. Green, Sergeant Moderson, Lieutenant Miller, Chief

Todd L. Thomas, and Sheriff Bradley G. Gehring

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to appoint

counsel (ECF No. 11).

      The court DENIES the plaintiff’s motion to pursue a claim against Judge

Vincent Biskupic (ECF No. 13).

      The court ORDERS that the United States Marshal shall serve a copy of the

complaint and this order on Sergeant McQuaid, Officer Medina, and Officer Ryan

under Federal Rule of Civil Procedure 4. Congress requires the U.S. Marshals Service

to charge for making or attempting such service. 28 U.S.C. § 1921(a). Although

Congress requires the court to order service by the U.S. Marshals Service, it has not

made any provision for either the court or the U.S. Marshals Service to waive these

fees. The current fee for waiver-of-service packages is $8.00 per item mailed. The full

                                            6



        Case 2:18-cv-00493-JPS Filed 03/07/19 Page 6 of 8 Document 24
fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The U.S. Marshals will give

the plaintiff information on how to remit payment. The court is not involved in

collection of the fee.

       The court ORDERS that the agency having custody of the plaintiff shall collect

from his institution trust account the $333.42 balance of the filing fee by collecting

monthly payments from his prison trust account in an amount equal to 20 percent of

the preceding month's income credited to his trust account and forwarding payments

to the Clerk of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case name

and number assigned to this action. If the plaintiff is transferred to another

institution, county, state, or federal, the transferring institution shall forward a copy

of this order along with the plaintiff’s remaining balance to the receiving institution.

       The court ORDERSE that the plaintiff shall submit all correspondence and

legal material to:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

       The court further advises the plaintiff that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition, the

parties must notify the Clerk of Court of any change of address. Failure to do so could




                                           7



         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 7 of 8 Document 24
result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 7th day of March, 2019.


                                             BY THE COURT:

                                             s/ David E. Jones
                                             DAVID E. JONES
                                             United States Magistrate Judge




                                         8



         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 8 of 8 Document 24
